                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


MEDIAN EL MOUSTROUH,

               Petitioner,                                    Case No. 19-13549

vs.                                                           HON. GEORGE CARAM STEEH

REBECCA J. ADDUCCI, et al.,

            Respondents.
__________________________________/

                               ORDER DIRECTING SERVICE

       The Petitioner brings this Petition for a Writ of Habeas Corpus under 28 U.S.C. 2241.

The Court has reviewed it and deems that it is not appropriate for summary dismissal, therefore,


       IT IS ORDERED that the Clerk of the Court is directed to serve photocopies of the

petition and this order upon the United States Attorney via facsimile transmission and first-class

mail, and upon the Respondent via first-class mail. The Respondent shall file a response to this

petition, along with relevant or supporting documentation within 7 days of the date of this order.

The Petitioner may respond within 7 days from receipt of the Respondent’s answer.


       In order to preserve the Court’s jurisdiction over this matter, it is ordered that Petitioner’s

removal or deportation is hereby stayed until further order of the Court. 28 U.S.C. 1651. For

good cause shown, the Government may move to vacate this stay.


       The named respondent in a matter seeking review of a decision of the Bureau of

Immigration and Customs Enforcement is the Director of that agency. Therefore, it is ordered

that the caption of this case is amended as shown above.


       SO ORDERED.

Dated: December 2, 2019
Detroit, Michigan       s/GEORGE CARAM STEEH
                        United States District Judge




                    2
